     Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 1 of 17 PageID #: 204




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

DARYL COBRANCHI, ERIC ENGLE,
and THE FREEDOM FROM RELIGION
FOUNDATION, INC.,

                       Plaintiff,

v.                                                           Civil Action No. 2:18-cv-01198

THE CITY OF PARKERSBURG,

                       Defendant.


          MEMORANDUM IN SUPPORT OF THE CITY OF PARKERSBURG’S
                   MOTION FOR SUMMARY JUDGMENT

        Defendant, The City of Parkersburg, submits the following Memorandum in Support of

its Motion for Summary Judgment. As set forth below, there is no dispute of material fact, and

Defendant is entitled to judgment as a matter of law on Plaintiffs’ claim pursuant to Fed. R. Civ.

P. 56. As such, the Defendant is entitled to summary judgment in this matter.

                                    I.     INTRODUCTION

        Plaintiffs assert that the Parkersburg City Council’s practice of reciting the Lord’s Prayer

before the beginning of the City Council meetings violates the Establishment Clause. Plaintiffs

claim, generally, that the prayer is Christian, that the public has previously been invited to

participate, and though the Plaintiffs have never participated in the prayer, they felt

“conspicuous,” “pressured” or “excluded” by not participating. Dkt. 1, Plaintiffs’ Complaint,

p.4, ¶¶ 20-24.

        Plaintiffs, however, have failed to show how the City’s practice has denigrated

nonbelievers or religious minorities, threatened damnation, or preached conversion, coerced or
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 2 of 17 PageID #: 205




proselytized, or ever treated or suggested the City Council would treat an attendee differently

due to a failure to participate. See Town of Greece v. Galloway, 134 S. Ct. 1811 (2014). Instead,

these respectful and brief prayer practices are constitutional, and fit within the long and unbroken

tradition of legislative prayer this country has allowed since the first session of Congress.

       The Supreme Court wrote in Greece that the purpose of legislative prayer,

       is largely to accommodate the spiritual needs of lawmakers and connect them to a
       tradition dating to the time of the Framers. For members of town boards and
       commissions, who often serve part-time and as volunteers, ceremonial prayer may
       also reflect the values they hold as private citizens. The prayer is an opportunity
       for them to show who and what they are without denying the right to dissent by
       those who disagree.

See Town of Greece v. Galloway, 134 S. Ct. at 1826.

       The Plaintiffs herein want to end this tradition dating to the time of the Framers, and

request what would be a bold violation of the Establishment Clause—to enjoin the Defendant

“from initiating or delivering sectarian prayers at the meetings of the Parkersburg City Council.”

Dkt. 1, Plaintiffs’ Complaint, p.21, Wherefore Clause. Forcing the City of Parkersburg to end

the tradition of legislative prayer in the United States would show “a hostility toward religion

that has no place in our Establishment Clause traditions.” Am. Legion v. Am. Humanist Ass'n,

139 S. Ct. 2067, 2074, 204 L. Ed. 2d 452 (2019) (citing Van Orden v. Perry, 545 U.S. 677, 704,

125 S.Ct. 2854, 162 L.Ed.2d 607 (2005) (BREYER, J., concurring in judgment)).

       Plaintiffs’ Complaint is misplaced, however, and Defendant is entitled to summary

judgment.

                               II.     STATEMENT OF FACTS

       The operative facts of this case are almost entirely undisputed. The City of Parkersburg

is a municipality located in Wood County, West Virginia.            The Parkersburg City Council




                                                     -2-
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 3 of 17 PageID #: 206




consists of nine elected members who typically meet twice a month at the City Hall. Dkt. 23,

Joint Stipulation of Facts, p.1, ¶¶ 1-2. Since at least 1982, the City Council prayed some form of

prayer during City Council meetings. See Affidavit of John Reed at ¶¶ 6-9, attached to Motion

as Exhibit A. From 2008 to 2015, the City Council recited the Lord’s Prayer at the beginning of

its meetings, and since July 2015, the Lord’s Prayer has been recited specifically prior to the

beginning of the meetings in response to a request from the Plaintiff. Dkt. 23, Joint Stipulation

of Facts, p.3, ¶ 17, p.4, ¶ 28. Following the Lord’s Prayer, the City Council recites the Pledge of

Allegiance and then the meeting is called to order. Dkt. 23, Joint Stipulation of Facts, p.3, ¶ 21.

The Lord’s Prayer as recited by the Parkersburg City Council follows the typical format:

               Our Father who art in heaven, hallowed be thy name.
               Thy kingdom come. Thy will be done, on earth as it is in heaven.
               Give us this day our daily bread; and forgive us our trespasses,
               as we forgive those who trespass against us;
               and lead us not into temptation, but deliver us from evil.
               For thine is the kingdom, the power, and the glory forever. Amen.

       The prayer takes place “prior to the Call to Order.” Dkt. 23, Joint Stipulation of Facts,

p.6, ¶ 30. Aside from one occasion on April 10, 2018 when the Lord’s Prayer and Pledge of

Allegiance were recited during a recess due to an oversight, it is undisputed that since at least

2015, all forms of prayer take place prior to the meeting being called to order to perform any

governmental functions. Id. at ¶¶ 35 and 38. The purpose of the prayer is for the benefit of the

City Council members as a spiritual invocation to assist them in their decision making and to put

them in the proper mindset to perform their civic duties. See Affidavit of John Reed at ¶ 10, 13.

       On July 1, 2015, the Freedom From Religion Foundation, Inc. send a letter to then-

Council President J.R. Carpenter complaining about the City Council’s prayer practice. Dkt. 23,

Joint Stipulation of Facts, p.4, ¶ 26. The City Attorney responded and outlined nearly the exact




                                                   -3-
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 4 of 17 PageID #: 207




criteria for Legislative Prayer set forth by Justice Kennedy in the 2014 Supreme Court decision

in Greece v. Galloway. Dkt. 23, Joint Stipulation of Facts, p.4, ¶ 27. While the City Council did

not follow all of the suggestions laid out by the City Attorney, they did hold the prayer prior to

“calling the meeting to order,” and other than the stray events referenced by the Plaintiffs, the

President ceased inviting the public to participate. Dkt. 23, Joint Stipulation of Facts, p.4, ¶ 28-

p.5 ¶ 29. The Freedom From Religion Foundation, Inc., took the position that such efforts and

proposed changes were insufficient, and cited pre-Greece cases to support this contention. Dkt.

1, Plaintiffs’ Complaint, p. 10-11, ¶ 56, 58, Ex. 3. On July 21, 2018, the Plaintiffs filed the

underlying suit in an effort to end the City of Parkersburg’s participation in the long tradition of

legislative prayer, alleging that the practice violates the Establishment Clause of the United

States Constitution. See generally, Plaintiffs’ Complaint, Count I.

                     III.   STANDARD FOR SUMMARY JUDGMENT

       “Summary judgment is appropriate when the nonmoving party has the burden of proof on

an essential element of his or her case and does not make, after adequate time for discovery, a

showing sufficient to establish that element.” Ohio Valley Environmental Coalition v. Foal Coal

Company, LLC, 274 F. Supp. 378, 384 (S.D. W.Va. 2017) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 322–23, 106 S. Ct. 2548, 91 L.E.2d 265 (1986)). The moving party has the burden of

establishing that there is no genuine issue as to any material fact. Wallace v. Community

Radiology, 2016 LEXIS 51342 (S.D. W. Va. 2016) (citing Celotex, 477 U.S. 317, 322–23

(1986)). This burden can be met by showing that the nonmoving party has failed to prove an

essential element of the nonmoving party’s case for which the nonmoving party will bear the

burden of proof at trial. Id. If the moving party meets this burden, “there can be ‘no genuine




                                                    -4-
     Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 5 of 17 PageID #: 208




issue at to any material fact,’ since a complete failure of proof concerning an essential element of

the nonmoving party’s case necessarily renders all other facts immaterial.” Id.

                                IV.    LAW AND ARGUMENT

A.      THE SUPREME COURT HAS RECOGNIZED THAT LEGISLATIVE PRAYER
        HAS A HISTORICAL BACKGROUND OLDER THAN THE FOUNDING OF
        THIS COUNTRY AND RECOGNIZED BY THE FRAMERS OF THE UNITED
        STATES CONSTITUTION.

        Legislative prayer, while religious in nature, has long been understood as compatible with

the Establishment Clause. Marsh v. Chambers, 463 U.S. 783, 792, 103 S.Ct. 3330, 77 L.Ed.2d

1019. The United States Supreme Court has instructed that claims such as the claim presented in

this case must be evaluated against this backdrop of historical practice. Specifically, in 1983 the

Supreme Court affirmed the constitutionality of legislature prayer offered by a chaplain before

its legislative session – even when the chaplain is paid with public funds for his service. Marsh v.

Chambers, 463 U.S. 783 (1983).

        In Marsh the Nebraska Legislature had been opening up its sessions with a prayer by a

Presbyterian minister who was paid through public funds. Marsh. 463 U.S. 783, 784-85. Chief

Justice Burger began the majority opinion with a historical overview of legislative prayer in the

United States, beginning his analysis with colonial times. Id. at 786-87. In early colonial times

chaplains frequently opened legislative sessions with prayer, this tradition continued at the First

Congress where one of the first initial items of business was to find a chaplain for precisely this

purpose. Just three days after a chaplain was found, the language for the Bill of Rights was

agreed upon. Id. at 787. The Marsh Court considered the practice of legislative prayer within

this historical background, and the fact that those who continued it were the same men who

constructed our Bill of Rights. Chief Justice Burger wrote, “[i]t is obviously correct that no one




                                                    -5-
     Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 6 of 17 PageID #: 209




acquires a vested or protected right in violation of the Constitution by long use, even when that

span of time covers our entire national existence and indeed predates it. Yet an unbroken practice

... is not something to be lightly cast aside.” Id. at 790, citing Walz v. Tax Comm'n, 397 U.S.

664, 678 (1970).

        Not only was the legislative prayer upheld in Marsh, but the Court allowed the prayer to

continue in a Christian form paid for with public funds. Id. at 791-92. Senator Chambers

claimed – as do Plaintiffs herein – that in a pluralistic society an overtly Christian prayer should

not be allowed.     In an attempt to bolster this claim, Senator Chambers argued that not all

legislators accepted the practice of opening the First Congress with prayer. Id. at 791. Chief

Justice Burger dismissed this argument and in doing so he appropriately cited to Samuel Adams’

remark on the very matter of the First Congress’ prayer, where he said, “he was no bigot, and

could hear a prayer from a gentleman of piety and virtue, who was at the same time a friend to

his country.” Id. at 792.

B.      THE SUPREME COURT IN GREECE V. GALLOWAY HAS CLARIFIED
        LEGISLATIVE PRAYER AT A LOCAL MEETING IS PROPER

        The principals established in Marsh were—and remain—the controlling authority for

challenges to legislative prayer as recognized by the Supreme Court again in The Town of

Greece v. Galloway.         Following Marsh, the Greece Court considered legislative prayer not

offered by chaplains in a solely legislative body, but to a local city board meeting where citizens

were part of the meeting and determined that such prayers were constitutional even when

sectarian.

        The facts of Greece are as follows: in 1999, a newly elected town supervisor decided to

open sessions by inviting local clergy to give a prayer. Town of Greece v. Galloway, 134 S. Ct.




                                                    -6-
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 7 of 17 PageID #: 210




1811, 1816 (2014). From 1999-2007, the clergymen were all Christians from the local area who

served as unpaid volunteers. Id. The Town of Greece did not attempt to control the prayers,

which often had Christian themes. Some examples of prayers show this recurring Christian

theme:

                Lord we ask you to send your spirit of servanthood upon all of us
                gathered here this evening to do your work for the benefit of all in
                our community. We ask you to bless our elected and appointed
                officials so they may deliberate with wisdom and act with courage.
                Bless the members of our community who come here to speak
                before the board so they may state their cause with honesty and
                humility.... Lord we ask you to bless us all, that everything we do
                here tonight will move you to welcome us one day into your
                kingdom as good and faithful servants. We ask this in the name of
                our brother Jesus. Amen.

Some prayers very specifically related to Christian Holy Days:

                Lord, God of all creation, we give you thanks and praise for your
                presence and action in the world. We look with anticipation to the
                celebration of Holy Week and Easter. It is in the solemn events of
                next week that we find the very heart and center of our Christian
                faith. We acknowledge the saving sacrifice of Jesus Christ on the
                cross. We draw strength, vitality, and confidence from his
                resurrection at Easter.... We pray for peace in the world, an end to
                terrorism, violence, conflict, and war. We pray for stability,
                democracy, and good government in those countries in which our
                armed forces are now serving, especially in Iraq and
                Afghanistan.... Praise and glory be yours, O Lord, now and forever
                more. Amen.

Town of Greece, 134 S. Ct. 1811, 1816-1817. The Plaintiffs claimed that these Christian prayers

were offensive, the town had been excluding other religions, and that it violated the

Establishment Clause. Id.

         Justice Kennedy wrote the majority decision, and – similar to Chief Justice Burger’s

analysis in the Marsh case – focused on the historical practice of legislative prayer in framing the

issue under the Establishment Clause. Id. at 1819.



                                                     -7-
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 8 of 17 PageID #: 211




       The Court first considered that the prayers were typically sectarian in nature and ruled

that legislative prayer need not be generic and that the State should not overly involve itself in

the content of the prayers. Id. at 1822-23. The Court instead determined that “[i]f the course and

practice over time shows that the invocations denigrate nonbelievers or religious minorities,

threaten damnation, or preach conversion, many present may consider the prayer to fall short of

the desire to elevate the purpose of the occasion and to unite lawmakers in their common effort.”

Id. at 1823. In Greece there were even two circumstances which could be categorized as

disparaging non-Christians, but the Court considered these stray remarks and not representative

of the pattern and practice of the prayers. Id. at 1824. No such allegation is present in the case at

bar.

       The Court next determined that the prayers at issue were not coercive in nature. It

determined that this analysis is considered from the point-of-view of a reasonable observer and

that “[i]t is presumed that the reasonable observer is acquainted with this tradition and

understands that its purposes are to lend gravity to public proceedings and to acknowledge the

place religion holds in the lives of many private citizens, not to afford government an

opportunity to proselytize or force truant constituents into the pews.” Id. at 1825. The Court

stated that these prayers were primarily for the benefit of the legislatures prior to performing

their work, and that there was no evidence that any citizen was treated differently due to their

participation. Id. at 1825-26. The Court reasoned that the Plaintiffs may have been offended,

but that “[o]ffense, however, does not equate to coercion.” Id. at 1826.

       The Greece Court also rejected the argument that the “constituents might feel pressure to

join the prayers to avoid irritating the officials who would be ruling on their petitions,” and

instead wrote that “[n]othing in the record indicates that town leaders allocated benefits and



                                                    -8-
     Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 9 of 17 PageID #: 212




burdens based on participation in the prayer, or that citizens were received differently depending

on whether they joined the invocation or quietly declined.” Id. at 1826.

        The Supreme Court rejected the notions that prayers to open a city board may not be

sectarian and are coercive. But, the Court in Greece did not hold that no constraints remain on

legislative prayer. The Court noted that:

               If the course and practice over time shows that the invocations
               denigrate nonbelievers or religious minorities, threaten damnation,
               or preach conversion, many present may consider the prayer to fall
               short of the desire to elevate the purpose of the occasion and to
               unite lawmakers in their common effort. That circumstance would
               present a different case than the one presently before the Court.

Id. at 1823.   Although the Greece Court notes that the analysis would be different if the

legislators “directed the public to participate in the prayers, singled out dissidents for

opprobrium, or indicated that their decisions might be influenced by a person’s acquiescence in

the prayer opportunity”, none of the foregoing were deemed to be dispositive.      Id. at 1826.

C.      THE CITY OF PARKERSBURG’S PRAYER PRACTICES FOLLOW THE
        SUPREME COURT’S GUIDANCE

        Greece provides the analytical framework for evaluating whether a legislative prayer

practice violates the Establishment Clause. The two primary holdings in Greece were that: (1)

legislative prayer is not required to be nonsectarian, and as long as it does not proselytize or

advance any one, or disparage any other, faith or belief, courts should not restrict it; and (2) that

a reasonable observer would know that sectarian prayers which fit within the Country’s long




                                                    -9-
    Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 10 of 17 PageID #: 213




tradition of legislative prayers are not coercive. The City of Parkersburg’s practice of prayer fits

within the requirements of Greece and should not be ended.1

          1.      Sectarian Prayers at Legislative Functions are Explicitly Permitted by the
                  Supreme Court

          Plaintiffs’ Complaint spends considerable time focusing on the sectarian nature of the

Lord’s Prayer. But, the Greece Court made clear in its Syllabus that “[Plaintiff’s] insistence on

nonsectarian prayer is not consistent with this [legislative prayer] tradition,” and “[a]bsent a

pattern of prayers that over time denigrate, proselytize, or betray an impermissible government

purpose, a challenge based solely on the content of a particular prayer will not likely establish a

constitutional violation.” Town of Greece, 134 S. Ct. 1811, 1813-1814.

          The Lord’s Prayer was first spoken by Jesus Christ as recorded in the Gospel of Matthew.

Though the Lord’s Prayer is a sectarian prayer within the meaning of Greece, nothing about the

Lord’s Prayer runs afoul of Marsh or Greece. Legislative prayer is not required to be generic or

non-sectarian—and mandating that prayer be sectarian is a constitutional violation in and of

itself.   Nothing in the Lord’s Prayer denigrates, proselytizes, or betrays an impermissible

government purpose.          In fact, were it not such a famous prayer, it would appear to be

nonsectarian – the language of The Lord’s Prayer does not mention Christ, preach conversion,

and only asks for the help of a non-specific God – the most that someone could glean from the

prayer alone is that the reciter is a monotheist, possibly of the Abrahamic tradition. Moreover,

the Lord’s Prayer serves the purpose recognized for Legislative Prayer: its place at the opening

of meeting, “where it is meant to lend gravity to the occasion and reflect values long part of the


1
 Defendant is aware of the Fourth Circuit decision of Lund v. Rowan City, N.C., 863 F.3d 268 (2017), and this case
was cited at length in the filings surrounding the Plaintiffs’ Motion for Preliminary Injunction. The Defendant
anticipates that the Plaintiffs will again cite Lund at length in their motion for summary judgment, and the Defendant
will address their arguments surrounding this case in response.



                                                            -10-
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 11 of 17 PageID #: 214




Nation’s heritage … [p]rayer that is solemn and respectful in tone, that invites lawmakers to

reflect upon shared ideals and common ends before they embark on the fractious business of

governing.” Greece, 572 U.S. 565, 582–83, 134 S. Ct. 1811, 1823, 188 L. Ed. 2d 835.

        2.     The City Council’s Prayers are not Coercive

        Taking the facts in the light most favorable to the Plaintiffs, the City Council has taken

no action which could be considered an “invitation” to join a prayer since June 26, 2018, when

the City Council President motioned his arms up at the audience. The Plaintiffs’ argument that

the City Council “invites” participation should be consider moot in light of sparse evidence on

this issue.

        Based on their Motion for Preliminary Injunction, the Plaintiffs seek to conflate the

sectarian nature of the prayers with coercion, and that because the Lord’s Prayer is a Christian

prayer, it must be coercive. Greece emphasized that it was not concerned with the sectarian

nature of the prayers, but rather with whether they sought to denigrate or proselytize; the Lord’s

Prayers simply cannot be deemed coercive under controlling precedent. Town of Greece, 134 S.

Ct. 1811, 1821-22.

        Mr. Cobranchi and Mr. Engel allege they were “conspicuous” because they chose to

remain seated while others stood, “felt pressure to participate,” and “feel negatively singled out,”

by not participating in the Lord’s Prayer. Dkt. 1, Plaintiffs’ Complaint, p. 2-4, ¶¶ 10-12; 21-23.

The sole objective allegation arises from a September 12, 2017 meeting during which

Councilman Eric Barber looked at the Plaintiffs’ video camera as they filmed the Lord’s Prayer

and stated “Amen” into his microphone. Dkt. 1, Plaintiffs’ Complaint, p. 9, ¶¶ 51-52. These

stray occurrences add nothing to Plaintiffs’ case for coercion under Greece.




                                                   -11-
    Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 12 of 17 PageID #: 215




        The coercive “feelings” the Plaintiffs point toward are exactly the type of allegations the

Supreme Court in Greece considered insufficient to reach the level of coercion. In Section II-B

of Greece, Justice Kennedy was joined by Chief Justice Roberts and Justice Alito in stating, “[i]n

their declarations in the trial court, respondents stated that the prayers gave them offense and

made them feel excluded and disrespected …[o]ffense, however, does not equate to coercion.”

Greece, 134 S.Ct. 1826.2 The Supreme Court also confirmed that this analysis is not a subjective

analysis, but takes place from the point of view of a reasonable observer, and “[i]t is presumed

that the reasonable observer is acquainted with this tradition and understands that its purposes are

to lend gravity to public proceedings and to acknowledge the place religion holds in the lives of

many private citizens, not to afford government an opportunity to proselytize or force truant

constituents into the pews.” Id. at 1825.

        The Greece Court expressly held that offense does not equal coercion, and “[i]f

circumstances arise in which the pattern and practice of ceremonial, legislative prayer is alleged

to be a means to coerce or intimidate others, the objection can be addressed in the regular

course.” Greece, at 1826. While the Plaintiffs allege in detail their internal feelings about the

Council’s practice, they have not alleged any facts that could plausibly demonstrate that the

prayer is a “means to coerce or intimidate others.”

        To the extent that the 18-month-old “invitation” is still relevant, Greece requires the

Court to consider the prayer opportunity as a whole, not a single prayer; thus, stray events should

not control the day. Greece at 1824.

        3.      Other Factors from Greece and Marsh



2
  Justices Thomas and Scalia would have held that coercion was only at issue when there was “force of law and
threat of penalty” for the nonadherent. Greece at 1837 (Thomas, J. concurring).



                                                        -12-
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 13 of 17 PageID #: 216




       In addition to the two overarching factors from Greece, there are other considerations laid

out by the Supreme Court which are relevant to the constitutional considerations at hand, and

which should also be considered here.

               i.      The prayers took place prior to the legislative function of the City
                       Council meetings in accordance with Greece

       The Greece Court considered it favorable to the city that prayers took place before

official business, writing “the prayer is delivered during the ceremonial portion of the town’s

meeting. Board members are not engaged in policymaking at this time, but in more general

functions,” and, “[t]he inclusion of a brief, ceremonial prayer as part of a larger exercise in civic

recognition suggests that its purpose and effect are to acknowledge religious leaders and the

institutions they represent rather than to exclude or coerce nonbelievers.” Id. at 1827. Despite

one stray occurrence at the April 10, 2018 Council meeting where the Council forgot the prayer

and thus adjourned the meeting to briefly hold it, this single event should not be dispositive of

this Court’s analysis; indeed, the effort to remove the recitation of the Lord’s Prayer from the

official business of the meeting is evidence of separation between the ceremonial aspect of the

meeting and the substantive legislative functions.         Greece makes clear that the City of

Parkersburg’s timing of the prayer meets the exact criteria the Supreme Court envisioned as

appropriate.

               ii.     The Plaintiffs Request this Court Take a Position Hostile to Religion
                       and the Over Two-Hundred Year Tradition of Legislative Prayer

       Legislative prayer is interwoven into this Country’s history as deeply as any other

practice. The Supreme Court in Greece and Marsh recognized this reality: “[t]hat the First

Congress provided for the appointment of chaplains only days after approving language for the

First Amendment demonstrates that the Framers considered legislative prayer a benign



                                                    -13-
  Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 14 of 17 PageID #: 217




acknowledgment of religion’s role in society.” Greece at 1819. “In light of the unambiguous

and unbroken history of more than 200 years, there can be no doubt that the practice of opening

legislative sessions with a prayer has become part of the fabric of our society.” Marsh at 792,

103 S. Ct. 3330.

       A ruling halting this practice would harm the City of Parkersburg – both its citizens, and

the Councilmembers. The members of the Parkersburg City Council take their duties seriously.

There can be no doubt that many people of faith turn to a higher power when they must face

serious issues and responsibilities. The Court in Greece detailed the value of these prayers:

               The principal audience for these invocations is not, indeed, the
               public but lawmakers themselves, who may find that a moment of
               prayer or quiet reflection sets the mind to a higher purpose and
               thereby eases the task of governing. The District Court in Marsh
               described the prayer exercise as “an internal act” directed at the
               Nebraska Legislature’s “own members,” Chambers v. Marsh, 504
               F. Supp. 585, 588 (Neb. 1980), rather than an effort to promote
               religious observance among the public. See also Lee, 505 U.S., at
               630, n. 8, 112 S. Ct. 2649, 120 L. Ed. 2d 467 (Souter, J.,
               concurring) (describing Marsh as a case “in which government
               officials invoke[d] spiritual inspiration entirely for their own
               benefit”); Atheists of Fla., Inc. v. Lakeland, 713 F. 3d 577, 583
               (CA11 2013) (quoting a city resolution providing for prayer “for
               the benefit and blessing of” elected leaders); Madison’s Detached
               Memoranda 558 (characterizing prayer in Congress as “religious
               worship for national representatives”); Brief for U.S. Senator
               Marco Rubio et al. as Amici Curiae 30-33; Brief for 12 Members
               of Congress as Amici Curiae 6. To be sure, many members of the
               public find these prayers meaningful and wish to join them. But
               their purpose is largely to accommodate the spiritual needs of
               lawmakers and connect them to a tradition dating to the time of the
               Framers. For members of town boards and commissions, who
               often serve part-time and as volunteers, ceremonial prayer may
               also reflect the values they hold as private citizens. The prayer is
               an opportunity for them to show who and what they are without
               denying the right to dissent by those who disagree.




                                                   -14-
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 15 of 17 PageID #: 218




Town of Greece, 134 S. Ct. 1811, 1825-1826. These prayers are for the City Council, and to

deprive them of their ability to put themselves in the proper mindset before performing their

legislative duties would be a disservice to the public whom they serve and run afoul of the

Constitution.

                iii.   The Plaintiffs Would Not Be Satisfied with Any Form of Legislative
                       Prayer

       It is well worth noting that the Plaintiffs have already expressed that legislative prayer,

even that in the exact form found in Greece, would be unacceptable to them. In the July 2015

letter exchanges between the Freedom From Religion Foundation, Inc. and the City of

Parkersburg Attorney, the City Attorney suggested that: “(1) Any prayer should be conducted

(and as it already is) prior to calling the meeting to order; (2) The public should not be invited to

stand or otherwise participate in the prayer; and (3) No elected official should lead the prayer.”

Dkt. 1, Plaintiffs’ Complaint, p. 10, ¶ 54, Ex. 2. As outlined, these criteria precisely mirrored the

circumstances found in Greece, yet the Plaintiffs maintain that “Even if enacted by the City

Council, the proposed actions of the City Attorney Santer’s letter do not comply with the

Establishment Clause of the First Amendment.” Dkt. 1, Plaintiffs’ Complaint, p. 10, ¶ 56. In

short, the Plaintiffs would only be satisfied if this Court were to be hostile to religion, which is

forbidden under the Constitution.

       Plaintiffs make no effort to square their allegations with any of the centuries of First

Amendment jurisprudence. They do not come to this Court with a case or controversy but rather

with an agenda to divorce prayer – any prayer – from the function of government. Were this

Court to award the relief requested in Plaintiffs’ Complaint, it would squarely violate Greece.

Such a carte blanche prohibition against sectarian prayer violates established First Amendment




                                                    -15-
   Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 16 of 17 PageID #: 219




jurisprudence and would chill the practice of Legislative prayer both within and without this

Court’s jurisdiction.

                                        CONCLUSION

       For all the reasons stated above, this Court should grant this The City of Parkersburg’s

Motion for Summary Judgment because the prayer as performed before the City Council

meetings is permissible under the Constitution.

                                                    CITY OF PARKERSBURG,

                                                    By Counsel,


/s/ Jordan V. Palmer, Esq.
Timothy L. Mayo (W.Va. Bar No. 5771)
Jeffrey A. Foster (W.Va. Bar No. 9410)
Jordan V. Palmer (W.Va. Bar No. 12899)
Flaherty Sensabaugh Bonasso PLLC
200 Capitol Street
Post Office Box 3843
Charleston, West Virginia 25338-3843
304-345-0200 Telephone
304-345-0260 Facsimile
tmayo@flahertylegal.com
jfoster@flahertylegal.com
jpalmer@flahertylegal.com




                                                  -16-
  Case 2:18-cv-01198 Document 25 Filed 04/27/20 Page 17 of 17 PageID #: 220




                               CERTIFICATE OF SERVICE

       I, the undersigned counsel for Defendant The City of Parkersburg, do hereby certify that
on April 27, 2020, I electronically filed the foregoing Memorandum in Support of the City of
Parkersburg’s Motion for Summary Judgment with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to the following counsel of record:

    Marcus B. Schneider          Kristina Thomas Whiteaker              Patrick C. Elliot
   STEELE SCHNEIDER                The Grubb Law Group                 Christopher Line
428 Forbes Avenue, Suite 700     1114 Kanawha Blvd. East            Freedom From Religion
    Pittsburg, PA 12519            Charleston, WV 25301                Foundation, Inc.
                                                                      10 N. Henry Street
                                                                      Madison, WI 53703




/s/ Jordan V. Palmer, Esq.
Timothy L. Mayo (W.Va. Bar No. 5771)
Jeffrey A. Foster (W.Va. Bar No. 9410)
Jordan V. Palmer (W.Va. Bar No. 12899)
Flaherty Sensabaugh Bonasso PLLC
200 Capitol Street
Post Office Box 3843
Charleston, West Virginia 25338-3843
304-345-0200 Telephone
304-345-0260 Facsimile
tmayo@flahertylegal.com
jfoster@flahertylegal.com
jpalmer@flahertylegal.com




                                                 -17-
